Citation Nr: 1036161	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1971. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that 
increased the disability rating for PTSD to 50 percent, effective 
November 26, 2007.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing is associated with the claims file.  At the 
hearing, the Veteran clarified that he was only seeking a 70 
percent rating for his PTSD.  The Board has framed the issue on 
appeal accordingly.

During the hearing, the Veteran's representative submitted a VA 
medical center (VAMC) mental health outpatient note from April 
2010 directly to the Board, with a waiver of the Veteran's right 
to have the evidence initially considered by the RO.


FINDING OF FACT

The impairment from the Veteran's PTSD most closely approximates 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).


Service connection for PTSD was granted in June 1986.  At that 
time, the Veteran was assigned a 10 percent rating for PTSD, 
effective from April 1985.  The Veteran filed a claim for 
increase in November 2007.  The RO granted an increase to 50 
percent in an August 2008 rating decision, effective from 
November 2007, finding that the treatment record supported such a 
rating.  The Veteran appealed.  

The Veteran, who served in Vietnam; participated in combat; and 
received a Purple Heart Medal, contends that a 70 percent 
disability rating is warranted for his PTSD.  After carefully 
reviewing the evidence of record, the Board concludes that the 
impairment from the Veteran's PTSD more nearly approximates the 
impairment required for a 70 percent disability rating than the 
deficiencies in most areas contemplated by a 50 percent 
disability rating, at all times relevant to this decision.

The record is replete with VA medical records noting the 
Veteran's PTSD symptoms to include severe, chronic depression; 
fear about job-retention; social withdrawal; and obsessional 
ritual of checking his doors.  His global assessment of 
functioning (GAF) scores ranged from 45 to 60.  The Board also 
notes that in VA mental health outpatient notes, the Veteran's 
psychologist repeatedly, and strongly, opined that the severity 
of the Veteran's PTSD was underrated and should be increased. 

The Veteran was afforded a VA-contracted examination for PTSD in 
January 2008.  The Veteran's symptoms were noted to include daily 
intrusive and distressing memories of combat in Vietnam; limited 
socialization; suicidal ideation; detachment; some difficulty 
with concentration; and ritual perimeter checks of his home.  The 
examiner diagnosed PTSD and assigned a GAF score of 45.  The 
examiner opined that the Veteran had poor psychosocial 
functioning and poor quality of life.  

The Veteran testified before the undersigned VLJ in May 2010 
about his distant social relationships; limited personal 
interaction at work; homicidal and suicidal ideation; depression; 
rambling speech; obessional rituals with perimeter checks; and 
forgetfulness.  The Board finds the Veteran competent and 
credible in reporting his PTSD symptoms.

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 70 percent schedular rating.  The record does 
show that he has occupational and social impairment with 
deficiencies in most areas; suicidal ideation; obsessional 
rituals; rambling speech; and depression.  He does not have near-
continuous panic attacks; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene.  
However, the Court has held that the symptoms enumerated under 
the schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds 
that throughout the period of this claim, the manifestations of 
the PTSD have caused occupational and social impairment that more 
nearly approximates the deficiencies in most areas required for a 
70 percent disability rating. 

In determining that the Veteran's PTSD warrants a 70 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

The Board finds the report of the January 2008 VA-contracted 
examination to be illustrative as to the entire period of the 
claim.  Thus, the GAF score of 45 is seen as illustrative of the 
entire period on appeal.  Moreover, the preponderance of the 
evidence supports a finding that the manifestations of the PTSD 
have been at the relatively same level of severity for the entire 
period under consideration. 

Accordingly, the Veteran is entitled to a 70 percent schedular 
rating for his service-connected PTSD throughout the period of 
this claim.


ORDER

A 70 percent disability rating for PTSD is granted throughout the 
period of this claim, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


